272 F.3d 1114 (8th Cir. 2001)
GEORGE GOFF; APPELLEE,ALLEN LANGLEY, CLASS REPRESENTATIVE; TIM THOMPSON, CLASS REPRESENTATIVE,v.CHARLES HARPER; RONALD WELDER; JOHN HENRY; GERARDO ACEVEDO, WARDEN; APPELLANTS
Nos. 96-1018, 99-3217
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
November 21, 2001

Appeals from the United States District Court for the Southern District of Iowa.
On December 19, 2000, this court entered a judgment remanding the case to the district court to reconsider its judgment in light of a recent Supreme Court decision.  The district court has ruled and has forwarded a certified copy of its order to this court.
On the court's own motion, the mandate is hereby recalled and the judgment of December 19, 2000, is vacated.


1
The clerk is directed to issue an expedited briefing schedule.